DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the protrusions of the core provide an anchored effect between the core and the outer layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (TWI692344B)(previously of record) in view of Gemetta (US 2019/0183489 A1)
Regarding claim 1, Zhang discloses: A suture (see Page 1, Paragraph 2 mentioning the device is a suture), comprising: a cord member (wire body 20, see Page 3, Body Paragraph 2, see Fig. 1) having a core (wire core 21, see Fig. 3) and an outer layer covering the core (outer layer 23, see Fig. 3), the cores is monolithically formed as a unitary element (see Page 3, Body Paragraph 2 mentioning wherein the core can be a single wire) an outer circumferential surface of the outer layer having a plurality of cutting slots (slits 24, see Fig. 2), the plurality of cutting slots arranged spaced apart from each other along an axial direction of the cord member (see Fig. 2 showing slits 24 are axially spaced apart from one-another), and the plurality of cutting slots extending in a spiral shape relative to the axial direction of the cord member respectively (see Fig. 3 showing slits 24 are oriented in a spiral fashion); and 10a plurality of protruding members (protrusions 30, see Fig. 3) arranged to protrude on an outer circumferential surface of the cord member (see Fig 3 showing protrusions around the circumference of the wire body); each one of the protruding members integrally connected to a root portion of one of the cutting slots of the cord member (see Page 4, Paragraph 3 mentioning protrusions 30 are connected with roots 25) and extending in a spiral shape relative to the axial direction of the cord member (see Fig. 3 showing protrusions having a spiral shape around the wire body); a helix angle of each one of the protruding members being equal to a helix angle of one 15of the cutting slots of the cord member (see Page 4 Paragraph 3 mentioning the slits 24 having the same helix angle as the protrusions 30)
However, Zhang does not expressly disclose an outer circumferential surface of the core having a plurality of protrusions and a plurality of concavities, said protrusions arranged in a ring shape relative to a center of the core, and each of the plurality of protrusions is arranged between adjacent two of the plurality of concavities.
However, in the same field of endeavor, namely barbed suture devices, Gemetta teaches a suture (see Fig 1) with an inner core (core 322, see Figs. 4 and 6) having a plurality of protrusions and concavities on the outer surface (see Fig. 6, see also Paragraph 87 mentioning wherein the core is formed of a bunched or twisted fluoropolymer or fluoropolymer composite, the bunched or twisted core may have uniform or non-uniform ridges which constitute a plurality of protrusions and concavities), said protrusions arranged in a ring shape relative to the center of the core (shown in Fig. 6), and each of the plurality of protrusions arranged between adjacent two of the plurality of concavities (see Fig. 6 showing the non-uniform braids, wherein each crease or less-pronounced braid is a concavity, and the peak of each fluoropolymer braids is a protrusion, see Examiner’s Diagram of Fig. 6 below) to allow for controlled distribution of a strength for alignment with the core (see Paragraph 87)

    PNG
    media_image1.png
    332
    534
    media_image1.png
    Greyscale

Examiner’s Diagram of Gemetta Fig. 6
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the core of Zhang to comprise of a plurality bunched or twisted fluoropolymer or fluoropolymer composites as taught and suggested by Gemetta to, in this case, allow for controlled distribution of a strength for alignment with the core (see Gemetta Paragraph 87)
Regarding claim 2, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses wherein a ratio of a depth of each one of the cutting slots to a diameter of the cord member is between 0.05~0.5 (see Paragraph 15 mentioning the ratio of depth of slits 24 to the diameter of the wire body 20 ranges from 0.05 to 0.5)
Regarding claim 3, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses 1, wherein a ratio of a length of each one of the cutting slots to a diameter of the cord member is between 0.2-2 (see Paragraph 15 mentioning and the ratio of the length L of the slot 24 to the diameter SD of the wire body 20 ranges from Between 0.2 and 2)
Regarding claim 4, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses wherein a cutting angle of each one of the cutting slots is between 5 degrees~60 degrees (see Paragraph 15 mentioning the cutting angle θ of the slot 24 is between 5° and 60°)
Regarding claim 5, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses wherein a ratio of a distance between the two adjacent cutting slots to a diameter of the cord member is between 0.1-10 (see Paragraph 8 mentioning the ratio of the distance between two adjacent grooves (slits) to the diameter of the line body is between 0.1 and 10)
Regarding claim 6, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses wherein the outer circumferential surface 5of the outer layer is coated with a material promoting a skin repair (see Paragraph 14 mentioning the surface of the outer layer 23 can be coated with a layer of material used to promote skin repair, such as collagen)
Regarding claim 7, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses wherein a tensile strength of the core is greater than a tensile strength of the outer layer (see Paragraph 14 mentioning the tensile strength of the core is greater than the tensile strength of the outer layer)
Regarding claim 8, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses wherein the core and the outer layer are made of an absorbable material (see Paragraph 14 mentioning the core 21, the middle layer 22 and the outer layer 23 can be made of absorbable materials)
Regarding claim 9, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses wherein the core is made of a nonabsorbable material and the outer layer is made of an absorbable material (see Paragraph 14 mentioning the core 21, the middle layer 22 and the outer layer 23 can be made of absorbable materials or non-absorbable materials)
Regarding claim 10, the combination of Zhang and Gemetta disclose the invention of claim 1, Zhang further discloses wherein a ratio of the core over a diameter of the cord member is 0.2~0.8 (see Fig. 3 showing the core 21 as being within the ratio range of 0.2-0.8 in regards to the diameter of the wire body as the diameter of the core is seen to be a majority of the total diameter of the wore body 20, see Examiner’s Diagram of Fig. 3 below for reference), a ratio of the outer layer over a diameter of the cord member is 0.2-0.8 (see Examiner’s Diagram of Fig. 3 below for reference, outer layer 23 is seen to encompass a majority of the total diameter of wire body 20 within the described ratio)

    PNG
    media_image2.png
    294
    301
    media_image2.png
    Greyscale

Fig. 3
Regarding claim 11, the combination of Zhang and Gemetta disclose the invention of claim 1, the combination further discloses wherein each one of the protrusions extends in a linear shape along an axial direction of the core (see Gemetta Fig. 6 showing the braids extending linearly along an axial direction of the core)
Regarding claim 12, the combination of Zhang and Gemetta disclose the invention of claim 1, the combination further discloses wherein each one of the protrusions extends in a spiral shape along an axial direction of the core (see Gemetta Fig. 6 showing the braids extending in a spiral shape along an axial direction of the core)
Regarding claim 13, the combination of Zhang and Gemetta disclose the invention of claim 1, the combination further discloses wherein a cross sectional shape of each one of the protrusions is a curved shape or a polygonal shape (see Gemetta Fig. 6 showing the braids having a curved shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2014/0371767 A1 to Ostapoff and US 2020/0022701 A1 Crook disclose barbed suture devices having a non-uniform core.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        



/SHAUN L DAVID/Primary Examiner, Art Unit 3771